 1                                                        JUDGE RICHARD A. JONES

 2

 3

 4

 5

 6
                    IN THE UNITED STATES DISTRICT COURT
 7                FOR THE WESTERN DISTRICT OF WASHINGTON
                                AT SEATTLE
 8

 9   UNITED STATES OF AMERICA,                       No. 2:21-cr-00047-RAJ
10                         Plaintiff,                ORDER GRANTING MOTION
11                                                   FOR LEAVE TO SUBSTITUTE
                   vs.                               AS COUNSEL OF RECORD
12   RAMON EDUARDO GOMEZ LUGO,
13                         Defendant.
14
            THE COURT, having considered the motion of attorney Timothy Rusk to
15
     substitute as counsel of record for Defendant Ramon Eduardo Gomez Lugo, and
16   having conducted a hearing on this date, for the reasons set forth on the record, the
17   Court hereby GRANTS the motion (Dkt. # 26). Timothy Rusk is substituted and

18   Emily Beschen is withdrawn as counsel of record for Defendant Gomez Lugo.
            DATED this 9th day of July, 2021.
19

20

21                                                    A
22                                                    The Honorable Richard A. Jones
                                                      United States District Judge
23

24

     ORDER - 1
